         4:19-cv-04017-SLD-JEH # 10           Page 1 of 2                                          E-FILED
                                                                         Tuesday, 23 July, 2019 09:22:30 PM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               ROCK ISLAND DIVISION

 CODY JOHNSON,

      Plaintiff,

 v.                                                      Case No. 4:19-cv-04017-SLD-JEH

 HUNTER WARFIELD, INC.,

      Defendant.

                                      DISCOVERY PLAN

        Counsel for Plaintiff, CODY JOHNSON, and counsel for Defendant, HUNTER

WARFIELD, INC., having met on July 23, 2019 for the purpose of formulating a proposed

discovery schedule for consideration by the Court, hereby submit the following agreed deadlines

for the Court’s consideration:

1.      Initial disclosure pursuant to Fed. R. Civ. P. 26(a)(1): August 6, 2019.

2.      Amendment of the pleadings: October 23, 2019.

3.      Joining additional parties: October 23, 2019.

4.      Close of fact discovery: January 23, 2020.

5.      Disclosure of Plaintiff’s experts: January 9, 2020.

6.      Disclosure of Plaintiff’s expert reports: February 24, 2020.

7.      Plaintiff’s experts deposed by: April 9, 2020.

8.      Disclosure of Defendant’s experts: January 16, 2020.

9.      Disclosure of Defendant’s expert reports: March 2, 2020.

10.     Defendant’s experts deposed by: April 16, 2020.

11.     Completion of all discovery: April 23, 2020.
                                                 1
       4:19-cv-04017-SLD-JEH # 10          Page 2 of 2



12.   Dispositive motions: June 8, 2020.

 CODY JOHNSON, Plaintiff                         HUNTER WARFIELD, INC., Defendant

 By: Joseph S. Davidson                          By: Patrick A. Watts

 Joseph S. Davidson                              Patrick A. Watts
 Mohammed O. Badwan                              MALONE FROST MARTIN, PLLC
 SULAIMAN LAW GROUP, LTD.                        7733 Forsyth Boulevard
 2500 South Highland Avenue                      Suite 600
 Suite 200                                       St. Louis, Missouri 63105
 Lombard, Illinois 60148                         +1 314-669-5490
 +1 630-575-8181                                 pwatts@mamlaw.com
 jdavidson@sulaimanlaw.com
 mbadwan@sulaimanlaw.com




                                             2
